          Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                               Western District of Texas
                                   Midland Division

 Dean Keating, individually and on           §
 behalf of all those similarly situated      §
                                             §
                 Plaintiffs,                 §
                                             §
                                             §     CA No: 7:20-cv-122
 v.                                          §
                                             §
 Flowco Production Solutions, LLC            §     Collective Action and Class Action
                                             §     Jury Demanded
                Defendant                    §


                      Plaintiff’s Class/Collective Action Complaint

         Dean Keating (“Keating” or “Plaintiff”) brings this action individually and on

behalf of all others similarly against Flowco Production Solutions, LLC (“Defendant”)

and in support shows the Court the following:

1. Nature of Suit.

      1.1. This is an opt-in collective action brought pursuant to the Fair Labor Standards

          Act, 29 U.S.C. § 201 et. seq. (“FLSA”). This is also a class action brought

          pursuant to the New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat.

          Ann. § 50-4-19, et seq.

      1.2. Defendant employed Plaintiff and other Class Members as Gas Lift Field

          Technicians whose primary job duties involved manual labor tasks in the oil field.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 1
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 2 of 13




2. Parties.

   2.1. Keating worked for Defendant in Texas and New Mexico in the three years

       preceding the filing of this case. Keating’s consent to participate is being filed

       with the Court.

   2.2. Plaintiff brings this action individually and on behalf of those technicians similarly

       situated pursuant to the FLSA (“Class Members” or “Field Technicians”). The

       Class Members consist of Defendant’s current and former Field Technicians

       who were paid on a salary basis and a day rate who worked more than 40 hours in

       one or more workweek over the previous three years but were not paid overtime.

   2.3. Defendant is a Texas limited liability company, licensed to do business in the

       State of Texas. Defendant’s registered agent for service of process in Texas is

       Stuart E. Harlow, 2731 Spring Stuebner, Ste. N, Spring, TX 77389.

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because Defendant

       maintains an office in this District. Venue exists in the judicial district pursuant

       to 28 U.S.C. § 1391.

   3.2. Defendant carries on substantial business in the Western District of Texas and

       has sufficient minimum contacts with this state to be subject to this Court’s

       jurisdiction.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 2
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 3 of 13




   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA.

   3.4. This Court has supplemental jurisdiction over the state law claims pursuant to

       28 U.S.C. § 1367.

4. Coverage.

   4.1. At all material times, Defendant has acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff and the Class Members.

   4.2. At all times hereinafter mentioned, Defendant has been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. At all times hereinafter mentioned, Defendant has been an enterprise with the

       meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

   4.4. At all times hereinafter mentioned, Defendant has been an enterprise engaged in

       commerce or the production of goods for commerce within the meaning of

       Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that Defendant has had

       employees engaging in commerce or in the production of goods for commerce,

       or employees handling, selling, or otherwise working on goods or materials that

       have been moved in or produced for commerce for any person and Defendant has

       had and has an annual gross volume of sales made or business done of not less

       than $500,000 (exclusive of excise taxes at the retail level which are separately




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 3
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 4 of 13




       stated). Plaintiffs and the Class Members specifically handled and used materials

       that traveled in interstate commerce, including oil and gas drilling equipment.

   4.5. Defendant is a national oil and gas services company. Two or more of

       Defendant’s employees, engage in commerce by using equipment that has

       traveled in interstate commerce. By way of example and not by limitation,

       Defendant’s employees used/use:

      4.5.1. computers     and   telecommunications        equipment   that     has   been

           manufactured and shipped across state lines;

      4.5.2. office equipment, such as copiers, that has been manufactured and

           shipped across state lines;

      4.5.3. the interstate telephone systems, landline and cellular, to recruit and

           employ individuals for operational positions;

      4.5.4. The United States postal system to send mail across state lines; and

      4.5.5.   the interstate banking systems to pay Defendant’s employees.

   4.6. At all times hereinafter mentioned, Plaintiff and the Class Members were

       individual employees engaged in commerce or in the production of goods for

       commerce as required by 29 U.S.C. § 203(e)(1).

5. Factual Allegations.

   5.1. Defendant provides a service to the oil and gas industry providing well

       deliquification and production optimization for oil and gas producers.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 4
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 5 of 13




   5.2. Defendant provides services to oil and gas wells and drilling sites that

       incorporate and use equipment and material that have traveled in interstate

       commerce.

   5.3. Defendant has offices, equipment yards and service oil and gas wells at various

       locations around the United States (each a “Location” and collectively the

       “Locations”).

   5.4. Plaintiff worked for Defendant and reported to its Midland, Texas Location.

       Plaintiff was assigned to perform duties at oil and gas wells in Texas and New

       Mexico. Some of the Class Members were assigned to locations in Texas,

       Colorado, New Mexico and Pennsylvania.

   5.5. During the Relevant Period, Plaintiff’s job responsibilities consisted of manual

       labor tasks in the form of installing gas lift valves in the work string on production

       and competition rigs at Defendant’s Locations.

   5.6. Plaintiff’s job responsibilities also consisted of transporting equipment from the

       shop to the pulling units or service rigs.

   5.7. Plaintiff was also responsible for various other non-discretionary tasks. These

       other non-discretionary tasks Plaintiff performed were routine and did not

       require the exercise of independent judgment or discretion.

   5.8. Plaintiff and the Putative Class Members were paid a salary and a day rate.

   5.9. This lawsuit covers the period of time Plaintiff and the Putative Class Members

       were treated as exempt employees for purposes of the FLSA and the state laws

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 5
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 6 of 13




       and were not paid time and one-half their regular rate of pay for hours worked in

       excess of 40 hours in a work week (the “Relevant Period”).

   5.10.      Plaintiffs and the Putative Class Members routinely worked more than 40

       hours in a work week during the Relevant Period. Plaintiffs and the Putative

       Class Members worked 7 days a week for weeks at a time. Plaintiff and the

       Putative Class Members worked at least 12 hours per day and on many days more

       hours than 12.

   5.11.During a typical week during the Relevant Period, Plaintiff and the Putative Class

       Members would work at least 84 hours and oftentimes many more.

   5.12.      Defendant knowingly, willfully, or with reckless disregard carried out

       their illegal pattern or practice of failing to pay overtime compensation with

       respect to Plaintiff and the Putative Class Members.

   5.13.      The FLSA requires employers to keep accurate time records of hours

       worked by nonexempt employees. 29 U.S.C. § 211 (c).

   5.14.      In addition to the pay violations of the FLSA identified above, Defendant

       also failed to keep proper time records as required by the FLSA.

6. Class and Collective Action Allegations

   6.1. The Plaintiff brings this action as a FED. R. CIV. P. 23 class action, on behalf of

       himself and on behalf of a Class for which the he seeks certification. Pending

       any modifications necessitated by discovery, the Plaintiff preliminarily defines

       this Class as follows:

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 6
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 7 of 13




              All Field Technicians (referred to by Defendant as Gas Lift
              Field Technicians), of Defendant who were paid an annual
              amount and/or day rate and no overtime and who worked
              more than 40 hours in one or more individual workweeks in
              the state of New Mexico.

      6.1.1. This action is properly brought as a class action for the following reasons:

          6.1.1.1.    The Class is so numerous that joinder of all Class Members is

                 impracticable. The Plaintiff is informed and believes that the number

                 of Class Members exceeds forty.

          6.1.1.2.    Numerous questions of law and fact regarding the liability of

                 Defendants are common to the Class and predominate over any

                 individual issues which may exist.

          6.1.1.3.    The claims asserted by the Plaintiff are typical of the claims of

                 Class Members and the Class is readily ascertainable from

                 Defendants’ own records. A class action is superior to other available

                 methods for the fair and efficient adjudication of this controversy.

          6.1.1.4.    The Plaintiff will fairly and adequately protect the interests of

                 Class Members. The interests of Class Members are coincident with,

                 and not antagonistic to, those of the Plaintiff. Furthermore, Plaintiff is

                 represented by experienced class action counsel.

   6.2. Plaintiff also seeks certification of an FLSA “opt-in” collective action pursuant

       to 29 U.S.C. §216(b) for all claims asserted by Plaintiff because his claims are

       nearly identical to those of other Collective Members. Plaintiff and Collective

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 7
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 8 of 13




       Members are similarly situated, have substantially similar or identical job

       requirements and pay provisions, and were subjected to Defendant’s common

       practice, policy or plan regarding employee wages and hours.

      6.2.1. Pending any modifications necessitated by discovery, Plaintiff

            preliminarily defines this Collective as follows:

              All nationwide Field Technicians (referred to by Defendant
              as Gas Lift Field Technicians) of Defendant who were paid an
              annual amount and/or day rate and no overtime and who
              worked more than 40 hours in one or more individual
              workweeks beginning three years prior to the date of the filing
              of this lawsuit.

      6.2.2. Plaintiff’s experiences are typical of the experiences of the Collective

            Members.

      6.2.3. The specific job titles or precise job locations of the various Collective

            Members do not prevent class or collective treatment.

   6.3. It is the policy of Defendant not to pay overtime wages to Plaintiff and the Field

       Technicians.

   6.4. Defendant does not pay overtime because Defendant has a policy of classifying

       each Field Technician as an exempt employee under the FLSA. Such policy

       applies to Plaintiff and all Field Technicians.

   6.5. Thus, other employees have been victimized by this pattern, practice, and policy

       which is in willful violation of the FLSA.

   6.6. The Class Members do not qualify for any exemption and performed job duties

       typically associated with non-exempt employees. Their duties were routine and

____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 8
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 9 of 13




       did not require the exercise of independent judgment or discretion. Moreover,

       these employees regularly worked more than 40 hours in a workweek and were

       not paid one-half their regular rate of pay for hours worked in excess of 40 hours

       in a work week.

   6.7. Accordingly, the employees victimized by Defendant’s unlawful pattern and

       practices are similarly situated to Plaintiff in terms of job duties and pay

       provisions.

   6.8. Defendant’s failure to pay overtime compensation at the rates required by the

       FLSA is based on Defendant’s generally applicable policy of classifying each

       Field Technician as an exempt does not depend on the personal circumstances

       of the Class Members. Thus, Plaintiffs’ experiences are typical of the experience

       of the Class Members.

   6.9. The specific job titles, precise job requirements or job locations of the various

       Class Members do not prevent collective treatment. All Class Members,

       regardless of their work location, precise job requirements or rates of pay, are

       entitled to be paid the minimum wage and/or overtime compensation for hours

       worked in excess of 40 hours per week. Although the issue of damages may be

       individual in character, there is no detraction from the common nucleus of

       liability facts. The questions of law and fact are common to Plaintiffs and the

       Class Members.




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 9
      Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 10 of 13




7. First Claim for Relief: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.


   7.1. Each and every allegation contained in the foregoing paragraphs 1-6, inclusive, is

       re-alleged as if fully rewritten herein.

   7.2. During the relevant time period, Defendant violated and continues to violate the

       provisions of section 7 of the FLSA, 29 U.S.C § 207, and 215(a)(2), by employing

       employees in an enterprise engaged in commerce or in the production of goods

       for commerce within the meaning of the FLSA for weeks longer than 40 hours

       without compensating for work in excess of 40 hours per week at rates no less

       than one-and-a-half times their regular rates of pay. Defendant has acted willfully

       in failing to pay Plaintiff and the Collective Members in accordance with the law.


8. Second Claim for Relief: – Individual and Class Action Cause of Action: Failure
   to Pay Wages in Accordance with the New Mexico Minimum Wage Act
   (“NMMWA”), N.M. Stat. Ann. § 50-4-19, et seq.

   8.1. Each and every allegation contained in the foregoing paragraphs 1-6, inclusive, is

       re-alleged as if fully rewritten herein.

   8.2. During their employment, Plaintiff and the Class Members were “employees”

       of Defendant as defined by the NMMWA in N.M. Stat. Ann. § 50-4-21(c).

   8.3. During their employment, Defendant was Plaintiff’s and the Class Members’

       “employer” as defined by the NMMWA in N.M. Stat. Ann. § 50-4-21(b).




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 10
       Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 11 of 13




   8.4. This count arises from Defendant’s violations of the NMMWA by failing to pay

       overtime to Plaintiff and the Class Members when they worked over 40 hours in

       individual workweeks in New Mexico.

   8.5. Defendant classified Plaintiff and the Class Members as exempt from the

       overtime provisions of the NMMWA.

   8.6. Plaintiff and the Class Members were not exempt from the overtime provisions

       of the NMMWA.

   8.7. Plaintiff and the Class Members were regularly directed to work by Defendant,

       and did work, over 40 hours in individual workweeks.

   8.8. Defendant violated the NMMWA by failing to pay Plaintiff and the Class

       Members overtime at one and one-half times their regular rates of pay when they

       worked over 40 hours in individual workweeks.

   8.9. Defendant has acted willfully in failing to pay Plaintiff and the Class Members in

       accordance with the law.

9. Jury Demand.

   9.1. Plaintiff demands a trial by jury herein.

10. Relief Sought.

   10.1.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that he and

       all those who consent to be opt-in plaintiffs in this collective action recover from

       Defendant, the following:




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 11
      Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 12 of 13




      10.1.1. Determining that the action is properly maintained as a class action

           under FRCP 23, certifying Plaintiff as the class representative, and

           appointing Plaintiff’s counsel as counsel for the Class Members;

      10.1.2. An Order recognizing this proceeding as a collective action pursuant to

           Section 216(b) of the FLSA and appointing Plaintiff and his counsel to

           represent the Collective Members;

      10.1.3. An Order requiring Defendant to provide the names, addresses, email

           addresses and telephone numbers of all potential Class/Collective

           Members;

      10.1.4. An Order approving the form and content of a notice to be sent to all

           potential Class/Collective Members advising them of the pendency of this

           litigation and of their rights with respect thereto;

      10.1.5. Overtime compensation for all unpaid hours worked in excess of forty

           hours in any workweek at the rate of one-and-one-half times their regular

           rates;

      10.1.6. All unpaid wages and overtime compensation for Plaintiff and the Class

           Members as required by the NMMWA plus an additional amount equal to

           twice the unpaid wages as penalties under the NMMWA (N.M.S.A.1978, §

           50–4–26(C));




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 12
      Case 7:20-cv-00122 Document 1 Filed 05/18/20 Page 13 of 13




      10.1.7. An award of liquidated damages pursuant to 29 U.S.C § 216 as a result of

           the Defendant’s failure to pay overtime compensation pursuant to the

           FLSA;

      10.1.8. Reasonable attorneys’ fees, expert fees, costs, and expenses of this action

           as provided by the FLSA;

      10.1.9. Pre-judgment and post-judgment interest at the highest rates allowed by

           law; and

      10.1.10.        Such other relief as to which Plaintiff may be entitled.

                                        Respectfully submitted,

                                        By:     /s/ Chris R. Miltenberger
                                               Chris R. Miltenberger
                                               Texas Bar Number: 14171200

                                        The Law Office of Chris R.
                                        Miltenberger, PLLC
                                        1360 N. White Chapel, Suite 200
                                        Southlake, Texas 76092-4322
                                        817-416-5060 (office)
                                        817-416-5062 (fax)
                                        chris@crmlawpractice.com

                                        Attorney for Plaintiff




____________________________________________________________________________________
                        Plaintiff’s Class/Collective Action Complaint
                                           Page | 13
